Citation Nr: 1034320	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
residuals of a cold injury to the lower right and left 
extremities.  However, the Veteran did not submit a substantive 
appeal for those particular issues following the issuance of the 
June 2009 statement of the case.  In fact, the Veteran only 
discussed the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus in his July 2009 VA Form 9.  
See 38 C.F.R. § 20.202.  Accordingly, the issues of entitlement 
to service connection for residuals of a cold weather injury to 
the lower extremities no longer remain in appellate status, and 
no further consideration is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and 
to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  In cases where the veteran's service treatment records 
were unavailable, through no fault of the veteran, as is the case 
here, there is a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The Board notes that the Veteran in this case has not been 
afforded a VA examination in connection with his claims for 
service connection for bilateral hearing loss and tinnitus.  His 
representative submitted an informal hearing presentation in July 
2010 in which he specifically requested that the case be remanded 
for a VA examination and medical opinion.

The Veteran has contended that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  In 
particular, he has claimed that his duties included delivering 
aircraft parts on the flight line and that he was exposed to the 
noise of aircraft.  His service personnel records do show that 
his military occupational specialty was an Army Air Force supply 
technician.  The Board also notes that Veteran is considered 
competent to relate a history of noise exposure during service.  
See 38 C.F.R. § 3.159(a)(2).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the Board notes that the Veteran is competent to 
describe his current symptoms.  See Charles v. Principi, 16 Vet. 
App. 370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Moreover, private medical records dated in December 
2002 document the Veteran as having an abnormal ears, nose, and 
throat examination.  It was specifically noted that he had an 
earache, and the treating physician appears to have listed 
tinnitus in the assessment.  VA medical records dated from 
January 2008 to April 2008 further indicate that he has hearing 
loss and wears hearing aids.  Thus, it appears that the Veteran 
may have current bilateral hearing loss and tinnitus.

A VA examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 
3.159(c)(4)(i).  Nevertheless, the evidence of record does not 
include a medical opinion based on a complete review of the 
evidence addressing whether the Veteran currently has bilateral 
hearing loss and tinnitus that are related to his military 
service.  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for determining the nature and 
etiology of any bilateral hearing loss and tinnitus that may be 
present.

In addition, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Veteran submitted a letter in August 2009 in which he 
indicated that Dr. G. (initials used to protect the Veteran's 
privacy) had treated him at a private hospital for 23 years.  The 
record does contain private medical records from that facility 
that are dated in December 2002.  However, it is unclear as to 
whether any attempt has been made to obtain the records for the 
entire 23 year time period.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain any and all medical records pertaining to the Veteran's 
bilateral hearing loss and tinnitus.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his hearing loss and 
tinnitus.  After acquiring this information 
and obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for all private 
medical records from Dr. G, who was 
identified by the Veteran in his August 
2009 letter.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss and 
tinnitus that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's post-
service medical records and statements.  
The examiner should be informed that the 
Veteran's service treatment records are 
presumed destroyed by the fire at the 
National Personnel Records Center (NPRC) in 
St. Louis, Missouri in 1973. 

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he did serve as an Army Air Force 
Supply Technician and that he is competent 
to attest to factual matters of which he 
had first- hand knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran 
currently has bilateral hearing loss and 
tinnitus that are causally or etiologically 
related to his military service, including 
noise exposure.  He or she should also 
address whether the Veteran's tinnitus is 
caused or otherwise related to his hearing 
loss.  In so doing, the examiner should 
discuss medically known or theoretical 
causes of hearing loss and tinnitus and 
describe how hearing loss and tinnitus 
which results from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss or 
tinnitus develops from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



